NO. 12-22-00031-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

BRIAN A. SMALE,                                  §      APPEAL FROM THE 402ND
APPELLANT

V.

GLEN THURMAN A/K/A GLEN                          §      JUDICIAL DISTRICT COURT
THURMAN BUILDER, INC., A/K/A
ROSE HILL SPRINGS
DEVELOPMENT, LLC AND WOOD
COUNTY COMMISSIONER'S COURT,
APPELLEES                                        §      WOOD COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant, Brian A. Smale, perfected his appeal on February 14, 2022. On March 28, this Court
notified Smale that the reporter’s record was due and that the court reporter notified this Court
that the reason for the delay in filing the record is due to non-payment of the required preparation
fee. The notice further stated that the appeal would be submitted on the clerk’s record alone
unless proof of full payment to the reporter was received by this Court no later than April 7.
Smale did not respond to this Court’s notice and, on April 18, we ordered that the case would be
submitted on the clerk’s record alone.
       On April 22, the trial court clerk notified this Court that no payment arrangements had
been made for the clerk’s record. On April 26, we notified Smale that the clerk’s record was due
and the clerk notified this Court that the reason for the delay in filing the record is due to non-
payment of the required preparation fee. We further notified Smale that the appeal would be
presented to the Court for dismissal unless proof of full payment to the clerk was provided no
later than May 6.


                                                 1
         This deadline has now passed and Smale has not established indigence, paid, or made
arrangements to pay, the fee for preparation of the clerk’s record. 1 See TEX. R. APP. P. 20.1,
35.3(a)(2), 37.3(b). Nor has Smale otherwise responded to this Court’s notices. Accordingly,
we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(c).
Opinion delivered May 18, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




        1 Smale is acting pro se; however, even a pro se litigant is held to the same standards as licensed attorneys

and must comply with all applicable rules of procedure. See Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-
CV, 2017 WL 2665180, at *2 n.3 (Tex. App.—Tyler June 21, 2017, no pet.) (mem. op.).




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            MAY 18, 2022


                                        NO. 12-22-00031-CV


                                BRIAN A. SMALE,
                                    Appellant
                                       V.
               GLEN THURMAN A/K/A GLEN THURMAN BUILDER, INC.,
                  A/K/A ROSE HILL SPRINGS DEVELOPMENT, LLC
                  AND WOOD COUNTY COMMISSIONER'S COURT,
                                    Appellees


                               Appeal from the 402nd District Court
                          of Wood County, Texas (Tr.Ct.No. 2019-483)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for want of
prosecution.
               It is therefore ORDERED, ADJUDGED and DECREED by this Court that the
appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision be
certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                     3